DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the limitation “an elastic element…being mobile independently of the other in several directions, i.e. vertically and angularly, depending on the irregularities or deformities that said carriage encounters in its movement along the sliding seat of the extruded profile” is indefinite and not understood.
In Claim 4, the limitation “substantially rectangular plan” is considered indefinite.
Claim 5 appears to set forth positive limitations to a structure which is not understood to be positively recited.  The independent claim sets forth “a carriage” and the “sliding set of an extruded profile” are recited only in the preamble and are not considered positively recited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vater, U.S. Patent 4,457,046 in view of Disbro, U.S. Patent 2,230,744.
Vater teaches a carriage comprising a support body (11) made of a suitable material and constituting a weight-bearing frame to which pairs of wheels (31) are connected with rivets (see claim 4), each of the wheels being arranged on one of the opposite sides of the support body.
Vater does not teach an elastic element placed in a recess made along the sides.
Disbro teaches a door carriage with wheels (12) which are combined with elastic elements (21).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Vater with the elastic elements of Disbro in a recess along the sides because that would reduce wear-and-tear on the wheels, [Claim 1].
**Examiner's Note: Insofar as the functional limitations of the claim can be understood, Examiner notes that the above claim contains the claim language “being mobile independently…the extruded profile”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Vater-Disbro, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, see Disbro fig. 1, element 21.
Regarding Claim 3, see element 24 which is an embodiment of Disbro and note the prominences arranged radially around the through openings.
Regarding Claim 4, insofar as the claim can be understood, element 11 of Vater appears to meet the limitations.
Regarding Claim 5, insofar as the claim is understood or appropriately claimed, see Vater fig. 2, elements 38, 39 and the associated slot with stem 19 projecting downward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677